Exhibit 10.4

PRODUCT LINE PURCHASE AGREEMENT


This Agreement is entered into as of August 23, 2002, (the “Effective Date”) by
and between ClearOne Communications, Inc., a Utah corporation (the “Seller”),
and Comrex Corporation, a Massachusetts corporation (the “Buyer”). Buyer and
Seller are referred to collectively herein as “Party” in the singular and
“Parties” in the plural.


This Agreement contemplates a transaction in which Buyer will purchase certain
of the assets and assume certain of the liabilities of Seller’s DH20, DH22 and
DH30 digital hybrid product line, and the Parties shall engage in certain other
transactions, as further described herein.


Concurrently with this Agreement the Parties are entering into that certain
Manufacturing Agreement and that certain Software License Agreement of even date
herewith.


Now, therefore, in consideration of the premises and the mutual promises herein
made, and the representations, warranties, and covenants herein contained and
subject to the terms and conditions hereinafter set forth, and intending to be
legally bound, the Parties agree as follows.


1. Definitions.


(a) “Acquired Assets” means all of the right, title, and interest that Seller
possesses and has the right to transfer in and to all of the assets constituting
the Products as more fully set forth in Schedule 1, and including: (i) the
manufacturing rights, Product documentation, all Source Code and Object Code for
the Products as set forth in Schedule 1; (ii) the Intellectual Property; (iii)
the tooling, dies, accessories, and other tangible personal property owned by
Seller identified and in the quantities set forth in Schedule 1; (iv) the sales
and marketing materials in printed and in editable electronic file format as set
forth in Schedule 1; and (v) to the extent transferable or assignable by Seller,
the governmental licenses, permits, approvals and certifications, ratings,
compliance reports and listings from product or quality control certification
organizations, as set forth in Schedule 1; provided, however, that the Acquired
Assets shall not include the specific Source Code or Object Code for the
Gentner/ClearOne proprietary acoustic echo canceling routines and line echo
canceling routines which shall be licensed in Object Code form to Buyer pursuant
to the Software License Agreement and the Non-Exclusive Files licensed to Buyer
pursuant to §2(b) below.


(b) “Assumed Liabilities” has the meaning set forth in §6(c) below.


(c) “Audio and Video Conferencing Environment” means the market segment where
individuals or groups that are in physically separate locations to communicate
with each other through electronic media without the intent for such
communications to be distributed to the general public for profit.


(d) “Buyer” has the meaning set forth in the preface above.


(e) “Buyer’s Disclosure Schedule” has the meaning as set forth in §4 below.

1



(f) “Closing” has the meaning set forth in §2(e) below.


(g) “Closing Date” has the meaning set forth in §2(e) below.


(h) “Confidential Information” means any information concerning the businesses
and affairs of the disclosing Party that is not already generally available to
the public; provided, however, that Confidential Information shall not include,
any information that: (i) at the time of the disclosure is already in the
possession of the receiving Party and not subject to an existing obligation of
confidentiality; (ii) is independently made available to the receiving Party by
an unrelated third party whose disclosure would not constitute a breach of any
duty of confidentiality owed to the disclosing Party; (iii) is generally
available to the public through no wrongful act of the receiving Party; or (iv)
is independently developed by the receiving Party without using the Confidential
Information, as demonstrated by documentary evidence.


(i) “Customer Warranties” means any obligations pursuant the written warranty
for the Product in the form attached hereto as Schedule 2, Customer Warranties.


(j) “Digital Hybrid” means the method of separating, sending and receiving audio
on a telephone line using digital signal processing technology.


(k) “Excluded Liabilities” has the meaning set forth in §2(c) below.


(l) “Intellectual Property” means (i) the following only with respect to the
Acquired Assets and not to the technology licensed to Buyer under this
Agreement: all domestic and foreign letters patent, patents, patent
applications, docketed patent disclosures, patent licenses, other patent rights,
trademarks, trademark registrations, trademark applications, trademark licenses,
other trademark rights, service marks, service mark registrations, service mark
applications, service mark licenses, other service mark rights, trade names,
trade name licenses, trade dress, brand names, brand marks, logos, slogans,
ideas, processes, copyrights, copyright registrations, copyright applications,
Know-How, Know-How licenses, computer software licenses, computer data, licenses
and sublicenses granted and obtained with respect thereto, and any divisions,
extensions, renewals, reissues, continuations, or continuations in part and
rights thereunder, and goodwill associated therewith, and remedies against
infringement thereof ; and (ii) the following rights as each may apply after the
Closing Date: all rights of Seller in and to, including rights to enforce the
terms of, confidentiality agreements and noncompetition agreements of, and any
agreements relating to the assignment of Intellectual Property made by, prior
and present employees and/or contractors of Seller, and any such agreements with
any other Person with respect to the Intellectual Property and rights to
protection of interests therein under the laws of all jurisdictions with respect
to any of the foregoing.


(m) “Know-How” means the following as each relates exclusively to the Acquired
Assets: trade secrets, know-how (including product know-how and use and
application know-how), formulas, processes, product designs, inventions,
specifications, quality control procedures, manufacturing, cost and pricing
data, parts trading information, engineering and other drawings, technology,
technical information, safety information, lab journals, engineering data and
design and

2



engineering specifications, research records, market surveys and creative
materials, advertising and promotional literature, customer and supplier lists
and similar data, including all depictions, descriptions, drawings and plans
thereof; the foregoing definition shall not be implied to include the technology
licensed to Buyer under the Software License Agreement.


(n) “Lien” means any mortgage, pledge, security interest, encumbrance, lien or
charge of any kind (including, without limitation: any conditional sale or other
title retention agreement, any lease in the nature thereof, and the filing of or
agreement to give any financing statement under the Uniform Commercial Code or
comparable law of any jurisdiction in connection with such mortgage, pledge,
security interest, encumbrance, lien or charge).


(o) “Manufacturing Agreement” has the meaning set forth in §6(f) below.


(p) “Material Adverse Effect” means any change, event, circumstance,
development, or effect that has or is reasonably likely to have a material
adverse effect on the Acquired Assets or the consummation or fulfillment of any
obligations under this Agreement or any other agreement contemplated by Buyer or
Seller hereunder.


(q) “Non-Exclusive Files” means those data and routine files which are not
unique to the Products and used in other ClearOne products.


(r) “Object Code” means the computer programs assembled or compiled in magnetic
or electronic binary form on software media, which are readable and usable by
machines, but not generally readable by humans without reverse assembly, reverse
compiling, or reverse engineering.


(s) “Other Inventory” has the meaning set forth in Exhibit D2, attached hereto
and incorporated herein by reference.


(t) “Other Raw Materials” has the meaning set forth in Exhibit D2, attached
hereto and incorporated herein by reference.


(u) “Party” or “Parties” has the meaning set forth in the preface above.


(v) “Permits” has the meaning set forth in §3(j).


(w) “Person” means an individual, a partnership, a corporation, an association,
a limited liability company, a joint stock company, a trust, a joint venture, an
unincorporated organization, other entity, or a governmental entity (or any
department, agency, or political subdivision thereof).


(x) “Product” or “Products” has the meaning set forth in Schedule 1, attached
hereto and incorporated herein by reference.


(y) “Purchase Price” has the meaning set forth in §2(d) below.

3





(z) “Residuals” means information which may be remembered by persons who have
received or worked with Seller’s Confidential Information, including ideas,
concepts, know-how or techniques contained therein.


(aa) “Seller” has the meaning set forth in the preface above.


(bb) “Software License Agreement” means that certain Software License Agreement
between the Parties for the license of acoustic echo canceling and line echo
canceling routines entered into simultaneously herewith.


(cc) “Source Code” means the computer programs written in higher-level,
human-readable programming language, including comments, and all documentation
reasonably necessary to build and/or modify such code.


(dd) “Studio Environment” means the market segment where movies, shows, or
programs are produced in order to mass distribute such programs to the public
through radio, television or other means of mass media distribution.


(ee) Tax or Taxes” means any federal, state, local, or foreign income, gross
receipts, license, payroll, employment, excise, severance, stamp, occupation,
premium, windfall profits, environmental, customs duties, capital, franchise,
profit, withholding, social security (or similar), unemployment, disability,
real property, personal property, sales, use, transfer, registration, value
added, alternative or add-on minimum, estimated, or other tax of any kind
whatsoever, including any interest, penalty, or addition thereto, whether
disputed or not.


(ff) “Transition Period” means that period of time commencing upon Closing and
continuing until the Seller and Buyer have performed the actions described in
the Transition Plan, but in no event shall such period exceed ninety (90) days.


(gg) “Transition Plan” means the plan attached as Schedule 5.


2. Basic Transaction. Subject to the terms of this Agreement, the Parties hereby
agree as follows:


(a) Purchase and Sale of Assets. Buyer agrees to purchase from Seller, and
Seller agrees to sell, assign, transfer and convey to Buyer at the Closing, all
of the Acquired Assets, free and clear of any and all Liens, for the
consideration specified below in this §2. The Acquired Assets shall be delivered
to Buyer at the Closing or as may otherwise be set forth in the Transition Plan.


(b) License Agreement. Seller agrees to license certain technology to Buyer in
accordance with the terms of the Software License Agreement between the Parties
in substantially the form set forth in Exhibit A attached hereto. Seller also
grants to Buyer a perpetual, royalty-free license to copy, modify and create
derivatives of the Non-Exclusive Files, provided that such license is for the
use by Buyer for the Products or Product upgrades, and for new products to be
developed

4



by Buyer. Seller agrees that it will not grant a license or otherwise grant a
right to use the Non-Exclusive Files to third-parties for use in Digital Hybrid
products designed for the Studio Environment.


(c) Limited Assumption of Liabilities. Except for the assumption of Customer
Warranties, Buyer does not and shall not assume or be otherwise responsible for
any liability of or obligation associated with the Acquired Assets arising from
or related to activities which occurred prior to the end of business on the
Closing Date, including without limitation:


(i) any debts, liabilities, obligations, contracts or Taxes with respect to any
period whether known or unknown, contingent or fixed, liquidated or
unliquidated;


(ii) litigation to which Seller is a party or subject to, or arising from or
related to any litigation relating to any events, occurrences or facts connected
to Seller, the Acquired Assets, or Seller's operation of the Acquired Assets, or
to which Seller is a party or subject;


(iii) claims by employees, former employees or retirees of Seller, including
without limitation, those relating to terms or conditions of employment
policies, practices, compensation, medical benefits, benefit or welfare plans or
any other employment-related obligation;


(iv) personal injury, product liability or property damage claims whether
arising by negligence, strict liability or otherwise, for any products
manufactured, fabricated, made, distributed or sold by Seller, or any Inventory,
Other Inventory or Other Raw Materials;


(v) any compensation or benefits claims (including, without limitation, pension,
profit-sharing or vacation benefits) for services rendered for Seller; or


(vi) Seller's compliance with any applicable laws, rules, regulations,
ordinances or orders of federal, state or local laws, the conduct of Seller's
operations, the Acquired Assets, including, without limitation, all applicable
environmental, health and safety matters, except that Seller shall not be liable
for FCC compliance testing for the DH30 product except as set forth in the
Transition Plan in Schedule 5.


(The foregoing are collectively referred to as the “Excluded Liabilities”).


(d) Purchase Price. At the Closing (defined below), Buyer agrees to pay to
Seller the sum of One Million Three Hundred Thousand Dollars ($1,300,000) (the
“Purchase Price”) for the Acquired Assets, payable in immediately available
funds deposited to such bank account as Seller shall designate to Buyer in
writing not less than three (3) business days prior to the Closing

5



Date. The amount stated as the Purchase Price does not include the additional
amount to be paid by Buyer for Other Raw Materials and Other Inventory, which
amount shall be allocated to inventory.


(e) The Closing. Subject to and after fulfillment of or waiver of the conditions
set forth in §7 of this Agreement, the closing of the transactions contemplated
by this Agreement (the “Closing”) shall take place on a date selected by Buyer
within five (5) days following the satisfaction or waiver of all conditions to
the obligations of the Parties to consummate the transactions contemplated
hereby (other than conditions with respect to actions the respective Parties
will take at the Closing itself), or such other date as the Parties may mutually
determine (the “Closing Date”) through the mutual exchange of documents by
overnight mail and telecopy, or such other manner as the parties may otherwise
agree.


(f) Deliveries at the Closing. At the Closing, (i) Seller will deliver to Buyer:
(A) a bill of sale conveying to Buyer the Acquired Assets, duly executed by
Seller in substantially the form attached hereto as Exhibit B (the “Bill of
Sale”); (B) termination statements, as prescribed by the Uniform Commercial Code
as in effect in the State of Utah, or other evidence of release satisfactory to
Buyer, in any case duly prepared and properly executed, by each Person that has
a security interest in or a Lien against any of the Acquired Assets; (C) such
other documents, instruments and certificates as Buyer may reasonably request in
connection with the transactions contemplated by this Agreement; and (D) the
immediate possession of the Acquired Assets, except as may otherwise be provided
in the Transition Plan, in which case delivery of possession shall made in
accordance with the Transition Plan; and (ii) Buyer will deliver to Seller the
Purchase Price.


(g) Sales, Transfer, and Use Taxes. Seller shall be responsible for paying any
transfer taxes arising from the transactions contemplated by this Agreement, and
the Buyer shall be responsible for paying any sales and use taxes resulting from
the sale of the Acquired Assets and/or any other transaction contemplated by
this Agreement.


(h) Allocation. The Parties agree to allocate the Purchase Price (and all other
capitalizable costs) among the Acquired Assets for all purposes (including
financial accounting and tax purposes) in accordance with the Allocation
Schedule attached hereto as Exhibit C. The Parties acknowledge that such
allocation was determined by arm's length negotiation, and that no Party will
take a position on any Tax return, before any governmental agency charged with
collection of any Tax, or in any action that is inconsistent with Exhibit C,
without the prior written consent of the other Party. Both parties agree to file
identical Form 8594 with their respective corporate tax returns for the year in
which the sale of the Acquired Assets pursuant to this Agreement occurs.


(i) Other Raw Materials and Other Inventory. At Closing, in addition to the
Inventory constituting a portion of the Acquired Assets, Buyer agrees to
purchase the Other Raw Materials and Other Inventory identified in Exhibit D2
attached hereto at the pricing set forth therein, all of which shall be
delivered to Buyer in accordance with the Transition Plan and in the amounts as
reduced by those amounts used during the Transition Period.


3. Representations and Warranties of Seller. Seller represents and warrants to
Buyer that the statements contained in this §3 are true, correct and complete as
of the date of this

6



Agreement, and will be true, correct and complete as of the Closing Date (as
though made then and as though the Closing Date were substituted for the date of
this Agreement throughout this §3), except as set forth in Seller disclosure
schedule accompanying this Agreement (the “Seller’s Disclosure Schedule”). The
Seller’s Disclosure Schedule will be arranged corresponding to the lettered and
numbered paragraphs contained in this §3.


(a) Organization of Seller. Seller is a corporation duly organized, validly
existing, and in good standing under the laws of the State of Utah, with full
power and authority to own or lease its properties and conduct its business in
the manner and the place where such properties are owned or leased or such
business is conducted.


(b) Authorization of Transaction. Seller has full power and authority (including
full corporate power and authority) to execute and deliver this Agreement and to
perform its obligations hereunder. Seller is not required to obtain approval
from Seller’s Board of Directors in order to enter into this Agreement. This
Agreement constitutes the valid and legally binding obligation of Seller,
enforceable in accordance with its terms and conditions, except as the same may
be limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting the enforcement of creditors’ rights generally and
general equitable principles regardless of whether such enforceability is
considered in a proceeding at law or in equity.


(c) Non-contravention. Except as set forth in the Seller’s Disclosure Schedule,
neither the execution and the delivery of this Agreement, nor the consummation
of the transactions contemplated hereby (including the assignments referred to
in §2 above), will: (i) violate any statute, regulation, rule, injunction,
judgment, order, decree, ruling, charge, or other restriction of any government,
governmental agency, or court to which Seller or the Acquired Assets are subject
or any provision of the charter, organizational documents or bylaws of any of
Seller; or (ii) violate, conflict with, result in a breach of, constitute a
default under, result in the acceleration of, create in any party the right to
accelerate, terminate, modify, or cancel, or require any notice under any
agreement, contract, license, instrument, or other arrangement to which Seller
is a party or by which it is bound or to which any of the Acquired Assets is
subject or result in the imposition of any Lien upon any of the Acquired Assets.


(d) Consents. No consent, approval or authorization of, or declaration, filing
or registration with any Person (including, without limitation, any governmental
or regulatory authority pursuant to any other state or federal regulation) is
required in connection with the execution and delivery by Seller of this
Agreement or the performance by Seller of its obligations hereunder, except as
listed in the Disclosure Schedule.


(e) Financial Data. Schedule 3(e) of the Seller’s Disclosure Schedule describes
the data provided by Seller to Buyer relating to Seller’s sales of the Acquired
Assets.


(f) Intellectual Property. The Disclosure Schedule identifies each registered
Intellectual Property right (or pending application therefore), whether patent,
trademark, or otherwise, that has been issued to Seller in connection with the
Acquired Assets, and identifies each material license, agreement, or other
permission which Seller has obtained or granted to any third

7



party with respect to any of its Intellectual Property forming a part of, or
incorporated in, the Acquired Assets. Except as set forth on the Disclosure
Schedule, Seller has full legal right, title and interest in the Intellectual
Property and has not granted any rights in or to the same to any third party. To
Seller's knowledge, (i) Seller's use of the Acquired Assets has not and does not
infringe or misappropriate any Intellectual Property rights held or asserted by
any Person, (ii) no Person is infringing on the Intellectual Property in the
Acquired Assets, (iii) no payments are required for the continued use of the
Acquired Assets, and (iv) none of the Acquired Assets has ever been declared
invalid or unenforceable, or is the subject of any pending or threatened action
for opposition, cancellation, declaration, infringement, or invalidity,
unenforceability or misappropriation or like claim, action or proceeding.


(g) Compliance with Laws. To Seller’s knowledge, Seller has received no notice
of any claim by any governmental authority that Seller is in material violation
of any provision of any such laws, rules or regulations relating to the use,
possession or ownership of the Acquired Assets; and, to Seller’s knowledge,
Seller has materially complied and is in material compliance with all such laws,
rules and regulations where non-compliance would have a Material Adverse Effect.
To the knowledge of Seller, no such violation claim, or investigation is
threatened or pending in respect of the Acquired Assets.


(h) Insurance. All insurance policies owned or held by Seller which cover the
Acquired Assets are in full force and effect, all premiums with respect thereto
have been paid to the extent due, no notice of cancellation or termination has
been received with respect to any such policy (other than those policies which
Seller has replaced or intends to replace prior to the expiration thereof by
policies providing substantially the same types and amounts of coverage), and no
claim is currently reserved under any such policy. Seller insurance includes
liability and products liability policies covering the Acquired Assets.


(i) Good Title, Adequacy and Condition. Seller has, and at the Closing Date will
have, good and marketable title to the Acquired Assets with full power to sell,
transfer and assign the same free and clear of any Lien, and by delivery of the
Bill of Sale as contemplated by §2(f), Seller will deliver to Buyer at Closing
title to such Acquired Assets free and clear of any Lien. The equipment included
in the Acquired Assets is in good operating condition, normal wear and tear
excepted, and has been maintained in accordance with all applicable
specifications and warranties. Seller has no knowledge of any material defects
in the equipment included in the Acquired Assets.


(j) Licenses and Permits. To Seller’s knowledge, Seller possesses all licenses
and required governmental or official approvals, permits or authorizations
(collectively, the “Permits”) relating to the Acquired Assets, and the
Disclosure Schedule sets forth a complete list of all such Permits. To Seller’s
knowledge, all such Permits are valid and in full force and effect, Seller is in
material compliance with the respective requirements thereof, except as set
forth on Schedule 3(j), and no proceeding is pending or threatened to revoke or
amend any of them.


(k) Brokers' Fees. Seller has no liability or obligation to pay any fees or
commissions to any broker, finder, or agent with respect to the transactions
contemplated by this Agreement for which Buyer could become liable or obligated.

8





4. Representations and Warranties of Buyer. Buyer represents and warrants to
Seller that the statements contained in this §4 are true, correct and complete
as of the date of this Agreement and will be true, correct and complete as of
the Closing Date (as though made then and as though the Closing Date were
substituted for the date of this Agreement throughout this §4), as except as set
forth in Buyer disclosure schedule accompanying this Agreement (“Buyer’s
Disclosure Schedule”). Buyer‘s Disclosure Schedule will be arranged
corresponding to the lettered and numbered paragraphs contained in this §4.


(a) Organization of Buyer. Buyer is a corporation duly organized, validly
existing, and in good standing under the laws of the Commonwealth of
Massachusetts.


(b) Authorization of Transaction. Buyer has full power and authority (including
full corporate power and authority) to execute and deliver this Agreement and to
perform its obligations hereunder. This Agreement constitutes the valid and
legally binding obligation of Buyer, enforceable in accordance with its terms
and conditions, except as the same may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally and general equitable principles regardless of
whether such enforceability is considered in a proceeding at law or in equity.


(c) Non-contravention. Neither the execution and the delivery of this Agreement,
nor the consummation of the transactions contemplated hereby will: violate any
statute, regulation, rule, injunction, judgment, order, decree, ruling, charge,
or other restriction of any government, governmental agency, or court to which
Buyer is subject or any provision of the charter, organizational documents or
bylaws of any of Buyer; or violate, conflict with, result in a breach of,
constitute a default under, result in the acceleration of, create in any party
the right to accelerate, terminate, modify, or cancel, or require any notice
under any agreement, contract, license, instrument, or other arrangement to
which Buyer is a party or by which it is bound.


(d) Consents. No consent, approval or authorization of, or declaration, filing
or registration with any Person (including, without limitation, any governmental
or regulatory authority pursuant to any other state or federal regulation) is
required in connection with the execution and delivery by Buyer of this
Agreement or the performance by Buyer of its obligations hereunder, except as
listed in the Buyer’s Disclosure Schedule.


(e) Brokers' Fees. Buyer has no liability or obligation to pay any fees or
commissions to any broker, finder, or agent with respect to the transactions
contemplated by this Agreement for which Seller could become liable or
obligated.


5. Pre-Closing Covenants. The Parties agree as follows with respect to the
period between the execution of this Agreement and the Closing:


(a) General. Each of the Parties will use its reasonable best efforts to take
all action and to do all things necessary, proper, or advisable in order to
consummate and make effective the transactions contemplated by this Agreement
(including satisfaction, but not waiver,

9



of the closing conditions set forth in §7 below). Between the date hereof and
the Closing, Seller will comply with the following covenants:


(i) Seller will maintain in full force and effect its present insurance policies
with respect to the Acquired Assets, and will not knowingly take any action
which would enable the insurers thereunder to avoid liabilities for claims
arising out of occurrences prior to the date of Closing.


(ii) Seller will duly observe and conform to the lawful requirements of any
governmental authorities relating to any of the Acquired Assets and the
covenants, terms and conditions upon or under which any of the Acquired Assets
are held, provided that, with respect to the FCC compliance testing for the
DH30, duly observe and conform shall mean fulfilling those obligations set forth
in paragraph 8 of the Transition Plan in Schedule 5.


(iii) Seller will cooperate with Buyer in Buyer’s efforts to obtain any and all
approvals and consents, governmental or otherwise, and provide all notices which
are necessary for the consummation of the transactions contemplated by this
Agreement in accordance with its terms.


(iv) Seller shall not enter into any contract, commitment or transaction binding
on or affecting the Acquired Assets that is not in the usual and ordinary course
of business or that would obligate Buyer without first obtaining Buyer's prior
written authorization.


(b) Notice of Developments. Each party shall notify the other of any development
causing a breach of any of its representations and warranties in §3 or §4,
above.


6. Post-Closing Covenants. The Parties agree as follows with respect to the
period following the Closing:


(a) Further Assurances. At any time and from time to time whether before or
after the Closing Date, each Party shall execute and deliver any further
instruments and/or documents and take all further action as the other Party may
reasonably request in order to consummate this Agreement.


(b) Seller’s Liabilities. Seller will pay, and will be solely responsible for
all debts, liabilities, and obligations relating to or arising from the Excluded
Liabilities, provided however, Buyer, not Seller, shall assume Customer
Warranties.


(c) Buyer’s Liabilities. Buyer, subject to the limitations of §2(c) above, will
be responsible for: (i) all debts, liabilities and obligations arising after the
Closing Date that relate to product liability or claims for defective products
or other claims for Products manufactured and sold by Buyer; (ii) all Customer
Warranties for the Products, including Products produced or sold by Seller prior
to the Closing Date; and (iii) technical support obligations arising after the
Closing with

10



respect to Products sold by either Seller or Buyer and not otherwise explicitly
agreed to by Seller as set forth in §6(d) below. (The foregoing are collectively
referred to as the “Assumed Liabilities”).


(d) Additional Support. In order to complete the transfer of the Acquired
Assets, Seller agrees and covenants to provide Buyer the following assistance
after the Closing for the time periods indicated or as otherwise indicated in
the Transition Plan. Buyer agrees to assume those obligations with respect to
FCC compliance testing and certification for the DH30, as set forth in the
Transition Plan.


(i) Training. Without charge, Seller agrees to provide Buyer up to one (1)
business day (8 hours) of training to Buyer's designated personnel at Seller's
facilities in the areas of manufacturing, technical support and marketing,
including training on the workings of the Object Code licensed to Buyer under
the Software License Agreement at a mutually agreeable time and date, and to
provide an additional business day (8 hours) of such training to Buyer’s
technical support personnel at a mutually agreeable time and date.


(ii) Telephone and E-mail Assistance. During the sixty (60) days following
Closing, without charge Seller will make available its technical, marketing, and
manufacturing employees to Buyer's personnel as reasonably requested for
telephone and/or e-mail consultation regarding the Products and sales related
issues during normal business hours.


(iii) Engineering Assistance. Seller will provide forty (40) hours of
engineering assistance without charge in connection with the transition of the
manufacturing process for the Products. Additional engineering assistance will
be provided by Seller as requested by Buyer at $150 per hour for the next
additional forty (40) hours of engineering assistance and $200 per hour for the
following forty (40) hours.


(iv) Warranty Assistance. All of the foregoing shall be in addition to any
assistance that is reasonably requested by Buyer to meet the warranty
obligations described in §6(c) of this Agreement, which Seller will provide to
Buyer without charge.


(v) Sales Support. For a period of twelve (12) months after the Closing, in
response to all customer inquiries with regard to the Products, Seller agrees to
provide Buyer’s contact information, including the names of certain individuals,
addresses, and phone numbers identified to Seller by Buyer in writing, and to
request customer contact information and submit to Buyer.


(e) Confidential Information.


(i) Each Party will treat and hold as such all of the Confidential Information
received from the other Party, and refrain from using any of the

11



Confidential Information except in connection with this Agreement, and deliver
promptly to the disclosing Party (meaning the party originally disclosing the
Confidential Information to the other Party and, additionally, Buyer's
Confidential Information shall include any Confidential Information of Seller
assigned to Buyer pursuant to this Agreement, in which case Buyer shall be
deemed the disclosing party) or destroy, at the request and option of the
disclosing Party, all tangible embodiments (and all copies) of the Confidential
Information which are in its possession.


(ii) Notwithstanding anything to the contrary contained herein, any Confidential
Information of Seller relating exclusively to the Acquired Assets and
transferred to Buyer as part of the Acquired Assets pursuant to this Agreement
shall be deemed to be Confidential Information of Buyer at Closing for purposes
of the confidentiality obligations of the parties under this Agreement.


(iii) In the event that a Party is requested or required (by oral question or
request for information or documents in any legal proceeding, interrogatory,
subpoena, civil investigative demand, or similar process) to disclose any
Confidential Information of the other Party, the non-disclosing Party will
notify the disclosing Party promptly of the request or requirement so that the
disclosing Party may seek an appropriate protective order or waive compliance
with the provisions of this §6(e). If, in the absence of a protective order or
the receipt of a waiver hereunder, the non-disclosing Party is, on the advice of
counsel, compelled to disclose any Confidential Information to any tribunal or
else stand liable for contempt, the non-disclosing Party may disclose the
Confidential Information to the tribunal; provided, however, that the
non-disclosing Party shall use its reasonable efforts to obtain, at the
reasonable request of the disclosing Party, an order or other assurance that
confidential treatment will be accorded to such portion of the Confidential
Information required to be disclosed as the non-disclosing Party shall
designate.


(iv) Upon the Closing Date, that certain Mutual Confidentiality and
Non-Disclosure Agreement, dated January 17, 2002, shall terminate.


(v) The parties’ obligations of confidentiality under this Agreement shall not
be construed to limit Buyer’s right to independently develop or acquire products
without use of the Seller’s Confidential Information. Further, except as
otherwise provided herein, Buyer shall be free to use, in accordance with the
limitations set forth in Section 10(b), the Residuals resulting from Seller’s
disclosure of or Buyer’s work with such Confidential Information, provided that
such party shall otherwise maintain the Residuals as Confidential Information
hereunder. Buyer shall not have any obligation to limit or restrict the
assignment of its persons or to pay obligation to limit or restrict the

12



assignment of its persons or to pay royalties for any work resulting from the
use of Residuals.


(f) Manufacturing. The Parties acknowledge and agree that, concurrently
herewith, they are entering into a Manufacturing and Exclusive Distribution
Agreement, substantially in the form of Exhibit E attached hereto and
incorporated herein by reference, providing for the manufacture by Seller for
Buyer of the TS-612 Product, as defined therein on and subject to the terms and
conditions set forth therein


7. Conditions to Obligation to Close.


(a) Conditions to Obligation of Buyer. The obligation of Buyer to consummate the
transactions to be performed by it in connection with the Closing is subject to
satisfaction of the following conditions:


(i) the representations and warranties set forth in §3 above shall be true and
correct in all material respects at and as of the Closing Date with the same
force and effect as though made as and at such time, except that the Parties
agree that the non-compliance of the DH30 with FCC certification requirements is
not material for purposes of this §7;


(ii) Seller shall have performed and complied with all of its covenants
hereunder in all material respects through the Closing; and Seller shall have
delivered to Buyer the documents required under §2(f);


(iii) there shall not be any injunction, judgment, order, decree, ruling, or
charge in effect preventing consummation of any of the transactions contemplated
by this Agreement;


(iv) the Parties shall have entered into those agreements and Seller shall have
delivered those documents in form and substance substantially as set forth in
Exhibit A and Exhibit E, and the same shall be in full force and effect;


(v) all actions to be taken by Seller in connection with consummation of the
transactions contemplated hereby and all certificates, instruments, and other
documents required to effect the transactions contemplated hereby will be
reasonably satisfactory in form and substance to Buyer; and


(vi) there shall not be pending or threatened any action or proceeding by or
before any court or other governmental body which shall seek to restrain,
prohibit, invalidate or collect damages arising out of the transactions
contemplated hereby, and which, in the judgment of Buyer, makes it inadvisable
to proceed with the transactions contemplated hereby.

13



Buyer may waive any condition specified in this §7(a) if it executes a writing
so stating at or prior to the Closing.


(b) Conditions to Obligation of Seller. The obligation of Seller to consummate
the transactions to be performed by it in connection with the Closing is subject
to satisfaction of the following conditions:


(i) the representations and warranties set forth in §4 above shall be true and
correct in all material respects at and as of the Closing Date;


(ii) Buyer shall have performed and complied with all of its covenants hereunder
in all material respects through the Closing;


(iii) there shall not be any injunction, judgment, order, decree, ruling, or
charge in effect preventing consummation of any of the transactions contemplated
by this Agreement;


(iv) the Parties shall have entered into agreements in form and substance
substantially as set forth in Exhibit A and Exhibit E and the same shall be in
full force and effect;


(v) all actions to be taken by Buyer in connection with consummation of the
transactions contemplated hereby and all certificates, instruments, and other
documents required to effect the transactions contemplated hereby will be
reasonably satisfactory in form and substance to Seller; and


(vi) there shall not be pending or threatened any action or proceeding by or
before any court or other governmental body which shall seek to restrain,
prohibit, invalidate or collect damages arising out of the transactions
contemplated hereby, and which, in the judgment of Seller, makes it inadvisable
to proceed with the transactions contemplated hereby.


Seller may waive any condition specified in this §7(b) if it executes a writing
so stating at or prior to the Closing.
8. Remedies for Breaches of this Agreement.


(a) Survival of Representations and Warranties. All of the representations and
warranties of Seller and Buyer contained in §3 and §4 of this Agreement shall
survive the Closing (unless Buyer knew or had reason to know of any
misrepresentation or breach of warranty at the time of Closing) and continue in
full force and effect for a period of one (1) year except that the
representations and warranties made by Seller with the first sentence of §3(i)
with respect to good and marketable title shall be in full force and effect for
a period of three (3) years, provided that any claims made pursuant to any
representations and warranties must be within such survival period and the
notice procedures in pursuant to §11(g) below.

14



(b) Indemnification Provisions for Benefit of Buyer.


In the event Seller breaches any of its representations or warranties contained
in §3, subject to the limitations and notice requirements in §8(a) above, or any
of its covenants contained in this Agreement, then Seller agrees to indemnify
Buyer from and against the entirety of any damages Buyer shall suffer through
and after the date of the claim for indemnification (but excluding any damages
the Buyer shall suffer after the end of any applicable survival period) caused
by the breach. Notwithstanding the foregoing, Seller shall have no obligation to
indemnify Buyer until Buyer has suffered damages by reason of all such breaches
in excess of $25,000, in the aggregate, and then, only to the extent the damages
which Buyer has suffered by reason of all such breaches is less than or equal to
$1,000,000 (after which point Seller will have no obligation to indemnify Buyer
from and against further such damages). In all circumstances, Seller’s
indemnification obligation under this §8(b) of this Agreement shall not exceed
$1,000,000.


(c) Indemnification Provisions for Benefit of Seller.


In the event Buyer breaches any of its representations or warranties contained
in §4, subject to the limitations and notice requirements in §8(a) above, or any
of its covenants contained in this Agreement, then Buyer agrees to indemnify
Seller from and against the entirety of any damages Seller shall suffer through
and after the date of the claim for indemnification (but excluding any damages
Seller shall suffer after the end of any applicable survival period) caused
proximately by the breach. Notwithstanding the foregoing, Buyer shall have no
obligation to indemnify Seller until Seller has suffered damages by reason of
all such breaches in excess of $25,000.00, in the aggregate, and then, only to
the extent the damages which Seller has suffered by reason of all such breaches
is less than or equal to $1,000,000.00 (after which point Buyer will have no
obligation to indemnify Seller from and against further such damages). In all
circumstances, Buyer’s indemnification obligation under this §8(c) of this
Agreement shall not exceed $1,000,000.00.


(d) Matters Involving Third Parties.


(i) If any third party shall notify any Party (the “Indemnified Party”) with
respect to any matter (a “Third Party Claim”) which may give rise to a claim for
indemnification against the other Party (the “Indemnifying Party”) under this
§8, then the Indemnified Party shall promptly (and in any event within five
business days after receiving notice of the Third Party Claim) notify the
Indemnifying Party thereof in writing.


(ii) The Indemnifying Party will have the right at any time to assume and
thereafter conduct the defense of the Third Party Claim with counsel of its

15



choice; provided, however, that the Indemnifying Party will not consent to the
entry of any judgment or enter into any settlement with respect to the Third
Party Claim without the prior written consent of the Indemnified Party (not to
be withheld unreasonably) unless the judgment or proposed settlement involves
only the payment of money damages and does not impose an injunction or other
equitable relief upon the Indemnified Party.


(iii) Unless and until the Indemnifying Party assumes the defense of the Third
Party Claim as provided in §8(d)(ii) above, the Indemnified Party may defend
against the Third Party Claim in any manner it reasonably may deem appropriate.


(iv) In no event will the Indemnified Party consent to the entry of any judgment
or enter into any settlement with respect to the Third Party Claim without the
prior written consent of the Indemnifying Party.


(e) Exclusive Remedy. Buyer and Seller acknowledge and agree that the foregoing
indemnification provisions in this §8 shall be the exclusive remedy of Buyer and
Seller with respect to the transactions contemplated by this Agreement.


9. Termination.


(a) Termination of Agreement. The Parties may terminate this Agreement as
provided below:


(i) Buyer and Seller may terminate this Agreement by mutual written consent at
any time prior to the Closing;


(ii) Buyer may terminate this Agreement by giving written notice to Seller at
any time prior to the Closing (A) in the event Seller has breached any material
representation, warranty, or covenant contained in this Agreement in any
material respect, and Buyer has notified Seller of the breach, and the breach
has continued without cure for a period of fifteen (15) days after the notice of
breach, or (B) if the Closing shall not have occurred on or before August 31,
2002, by reason of the failure of any condition precedent under §7(a) hereof
(unless the failure results primarily from Buyer itself breaching any
representation, warranty, or covenant contained in this Agreement); and


(iii) Seller may terminate this Agreement by giving written notice to Buyer at
any time prior to the Closing (A) in the event Buyer has breached any material
representation, warranty, or covenant contained in this Agreement in any
material respect, and Seller has notified Buyer of the breach, and the breach
has continued without cure for a period of fifteen (15) days after the notice of
breach, or (B) if the Closing shall not have occurred on or before August 31,
2002, by reason of the failure of any condition precedent under

16



§7(b) hereof (unless the failure results primarily from Seller itself breaching
any representation, warranty, or covenant contained in this Agreement).


(b) Effect of Termination. If any Party terminates this Agreement pursuant to
§9(a) above, all rights and obligations of the Parties hereunder shall terminate
without any liability of any Party to the other Party (except for any liability
of any Party then in breach); provided, however, that the confidentiality
provisions of §6(e) and the indemnification provisions of §8 shall survive
termination. 


10. Restrictive Covenants.


(a) The Seller shall not, for a period of five (5) years following the Closing,
engage in the business of designing, developing, manufacturing (except as
provided in the Manufacturing Agreement) or marketing the Products and/or
Digital Hybrid products for use in the Studio Environment, provided however,
that the beneficial ownership of less than five percent (5%) of any class of
securities of any entity having a class of equity securities actively traded on
a national securities exchange or over-the-counter market shall not be deemed,
in and of itself, to violate the prohibitions of this §10(a).


(b) The Buyer shall not, for a period of five (5) years following the Closing,
engage in the business of designing, developing, manufacturing, or marketing the
Products or Digital Hybrid products for use in the Audio and Video Conferencing
Environment, provided that the beneficial ownership of less than five percent
(5%) of any class of securities of any entity having a class of equity
securities actively traded on a national securities exchange or over-the-counter
market shall not be deemed, in and of itself, to violate the prohibitions of
this §10(b).


(c) The Buyer and the Seller agree and acknowledge that the restrictions
contained in this §10 are reasonable in scope and duration, and are necessary to
protect the Buyer and the Seller, and are material inducement for the Buyer and
the Seller to enter into this Agreement. The Buyer and the Seller agree and
acknowledge that any breach of this §10 will cause irreparable injury to the
other party and upon any breach or threatened breach of any provision of this
§10, the Buyer and the Seller shall be entitled to injunctive relief, specific
performance or other equitable relief, without the necessity of posting bond;
provided, however, that this shall in no way limit any other remedies which the
Buyer or the Seller may have as a result of such breach, including the right to
seek monetary damages. The Buyer and the Seller hereby agree that either party
may assign, without limitation and without the other party’s consent, the
foregoing restrictive covenants to any successor to its business.


11. Miscellaneous.


(a) Press Releases and Public Announcements. No Party shall issue any press
release or make any public announcement relating to the subject matter of this
Agreement without the prior written approval of the other Party; provided,
however, that any Party may make any public disclosure it believes in good faith
is required by applicable law or any listing or trading agreement

17



concerning its publicly-traded securities (in which case the disclosing Party
will use its reasonable best efforts to advise the other Party prior to making
the disclosure).


(b) No Third-Party Beneficiaries. This Agreement shall not confer any rights or
remedies upon any Person other than the Parties and their respective successors
and permitted assigns.


(c) Entire Agreement. This Agreement (including the documents referred to
herein) constitutes the entire agreement between the Parties and supersedes any
prior understandings, agreements, or representations by or between the Parties,
written or oral, to the extent they relate in any way to the subject matter
hereof. The exhibits and schedules constitute a part hereof as though set forth
in full above. This Agreement is not intended to confer upon any Person, other
than the parties hereto, any rights or remedies hereunder.


(d) Succession and Assignment. This Agreement shall be binding upon and inure to
the benefit of the Parties named herein and their respective successors and
permitted assigns. Seller may not assign either this Agreement or any of its
rights, interests, or obligations hereunder without the prior written approval
of Buyer.


(e) Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original but all of which together will
constitute one and the same instrument. A telecopy signature of any party shall
be considered to have the same binding legal effect as an original signature.


(f) Headings. The section headings contained in this Agreement are inserted for
convenience only and shall not affect in any way the meaning or interpretation
of this Agreement.


(g) Notices. All notices, requests, demands, claims, and other communications
hereunder will be in writing. Any notice, request, demand, claim, or other
communication hereunder shall be deemed duly given if it is sent via telefax or
overnight courier (and shall be deemed given on the date of dispatch), and
addressed to the intended recipient as set forth below:


If to Seller: 
ClearOne Communications, Inc.
1825 Research Way
Salt Lake City, UT 84119
Telefax: (801) 974-3742
Attention: Randall J. Wichinski
If to Buyer: 
Comrex Corporation
19 Pine Road
Devens, MA 04132
Telefax: (978) 784-1717
Attention: Lynn Distler

18



with a copy to:


Geoffrey C. Cheney, Esq.
Akerman, Senterfitt & Eidson, P.A.
One S.E. Third Avenue, Suite 2800
Miami, FL 33131


Any Party may send any notice, request, demand, claim, or other communication
hereunder to the intended recipient at the address set forth above using any
other means (including personal delivery, messenger service, ordinary mail, or
electronic mail); but no such notice, request, demand, claim, or other
communication shall be deemed to have been duly given unless and until it
actually is received by the intended recipient. Any Party may change the address
to which notices, requests, demands, claims, and other communications hereunder
are to be delivered by giving the other Party notice in the manner herein set
forth.


(h) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Utah without giving effect to any
choice or conflict of law provision or rule thereof.


(i) Dispute Resolution. Any dispute arising out of the interpretation and effect
of this Agreement or alleged breaches thereof, shall be fully and finally
settled first, by good faith negotiation for a period of ten (10) days, and if
unsuccessful, then by mediation, and if unsuccessful within thirty (30) days of
the commencement thereof, then by arbitration in accordance with the applicable
rules of the American Arbitration Association then in effect, by one (1)
Arbitra-tor appointed in accordance with such Rules, with the arbitration to
take place at Chicago, Illinois. Judgment of the arbitrator may be entered in
any court having jurisdiction over the Party against whom the judgment is
rendered.


(j) Interpretation. When a reference is made in this Agreement to an article,
section, subsection, paragraph, clause, schedule or exhibit, such reference
shall be deemed to be to this Agreement unless otherwise indicated. The headings
contained herein and on the schedules are for reference purposes only and shall
not affect in any way the meaning or interpretation of this Agreement or the
schedules. Whenever the words “include,”“includes” or “including” are used in
this Agreement, they shall be deemed to be followed by the words “without
limitation.” Time shall be of the essence in this Agreement.


(k) Amendments and Waivers. No amendment of any provision of this Agreement
shall be valid unless the same shall be in writing and signed by Buyer and
Seller. No waiver by any Party of any default, misrepresentation, or breach of
warranty or covenant hereunder, whether intentional or not, shall be deemed to
extend to any prior or subsequent default, misrepresentation, or breach of
warranty or covenant hereunder or affect in any way any rights arising by virtue
of any prior or subsequent such occurrence.


(l) Severability. Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the

19



remaining terms and provisions hereof or the validity or enforceability of the
offending term or provision in any other situation or in any other jurisdiction.


(m) Expenses. Each of Buyer and Seller will bear its own costs and expenses
(including legal fees and expenses) incurred in connection with this Agreement
and the transactions contemplated hereby.


12. Construction. The Parties have participated jointly in the negotiation and
drafting of this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the Parties and no presumption or burden of proof shall arise favoring or
disfavoring any Party by virtue of the authorship of any of the provisions of
this Agreement. Any reference to any federal, state, local, or foreign statute
or law shall be deemed also to refer to all rules and regulations promulgated
thereunder, unless the context requires otherwise. The word “including” shall
mean including without limitation.


(a) Incorporation of Exhibits and Schedules. The Exhibits and Schedules
identified in this Agreement are incorporated herein by reference and made a
part of this Agreement.


(b) Bulk Transfer Laws. Buyer agrees to waive compliance by Seller with the
requirements of all applicable laws, if any, relating to bulk transfer laws.


(c) Survival. All representations, warranties, covenants and agreements of the
Parties hereto contained in this Agreement and any Schedule or Exhibit hereto
shall survive the execution and delivery hereof and thereof and consummation of
the transactions provided for herein notwithstanding any investigation
heretofore or hereafter made by or on behalf of the respective Parties hereto.










[SIGNATURE PAGE FOLLOWS]



20



IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date first above written.


COMREX CORPORATION
 
CLEARONE COMMUNICATIONS, INC.
By:        /s/ Lynn E. Distler
By:       /s/ Randall J. Wichinski
Name:  Lynn E. Distler
Name:  Randall J. Hichinkski
Title:    President
Title:    CFO


